Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica A. Hessler on 03/11/2021.

The application has been amended as follows: 

Cancel claims 9, 12, 15-17, 19, and 28.
Change dependency of claims 8, 10-11, and 13 to claim 24.
Change dependency of claim 14 to claim 13.
Change dependency of claims 20-21 to claim 18.

Claim 10: “the at least one protuberance [[is]] comprises two protuberances”
Claim 11: “the at least one geometry [[is]] comprises two geometries”
Claim 18: “providing said frame‐plate on a front side of the surface, the frame‐plate having a bottom surface surrounded by an outer wall, a central orifice, [[and]] at least , and at least one geometry formed within the bottom surface;”
“rotating said frame‐plate about the rod to engage the at least one protuberance with a first contact region on a rear side of the surface and to engage the at least one geometry with a second contact region of said surface, wherein rotation of said frame‐plate about the rod assembles said frame‐plate relative to said [[surface]] first contact region through an interference fit and relative to the second contact region through a snap‐fit connection, and”
Claim 20: “[[comprising at least one geometry]] with two geometries”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON H HEYAMOTO/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762